ORDER
Act No. 268 of 2016 will increase the age limitations and jurisdiction in the Family Court, potentially increasing the caseload in Family Court and decreasing the caseload in General Sessions and the Summary Courts. Section 10 of the Act provides that specified state and local agencies and courts shall collect relevant data and statistics to determine the fiscal and revenue impact of the Act from July 1, 2016, through June *60530, 2017. The Act provides that the specified entities shall transmit the data and statistics to Court Administration pursuant to Court Administration’s instructions. Court Administration must collect the information and make a report to the General Assembly by September 1, 2017.
Therefore, pursuant to Article V, Section 4, South Carolina Constitution,
IT IS ORDERED that Magistrate and Municipal Courts shall record the date of birth and date of offense for all criminal Defendants. The date of birth, date of offense, and all other relevant criminal case data for criminal cases shall be recorded in the Statewide Case Management System (CMS) or alternate case management system pursuant to Court Administration’s instruction. The Courts shall transmit this data monthly to the S.C. Judicial Department pursuant to Court Administration’s instruction.
IT IS FURTHER ORDERED that County Clerks of Court shall record the date of birth and date of offense for all criminal Defendants. The date of birth, date of offense, and all other relevant case data for criminal cases shall be recorded in CMS pursuant to Court Administration’s instruction. Each month, the Clerks shall transmit this data, retransmit corrections, and conduct self-audits utilizing the County Statistics Self-Audit Portal to ensure that the date of birth, date of offense, and other relevant records transmitted are accurate. Verification of the self-audit will be submitted to Court Administration monthly.
The provisions of this Order are effective immediately and shall remain in effect unless amended or rescinded by subsequent order of the Chief Justice.
s/Costa M, Pleicones Costa M. Pleicones
Chief Justice of South Carolina